UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-04526 Name of Registrant: Vanguard Quantitative Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30th Date of reporting period: December 31, 2014 Item 1: Schedule of Investments Vanguard Growth and Income Fund Schedule of Investments As of December 31, 2014 Market Value Shares ($000) Common Stocks (98.5%) 1 Consumer Discretionary (11.6%) Home Depot Inc. 543,528 57,054 Lowe's Cos. Inc. 719,450 49,498 Comcast Corp. Class A 774,170 44,910 Wyndham Worldwide Corp. 452,950 38,845 Walt Disney Co. 391,175 36,845 NIKE Inc. Class B 328,200 31,556 * Netflix Inc. 75,320 25,730 * Priceline Group Inc. 21,350 24,343 Time Warner Inc. 281,015 24,004 Cablevision Systems Corp. Class A 1,087,590 22,448 Time Warner Cable Inc. 144,020 21,900 * O'Reilly Automotive Inc. 103,500 19,936 Viacom Inc. Class B 254,614 19,160 McDonald's Corp. 203,048 19,026 * AutoZone Inc. 24,759 15,329 Expedia Inc. 173,147 14,780 * DIRECTV 168,499 14,609 Delphi Automotive plc 191,950 13,959 H&R Block Inc. 398,400 13,418 Marriott International Inc. Class A 168,800 13,171 Best Buy Co. Inc. 322,300 12,563 * Chipotle Mexican Grill Inc. Class A 17,200 11,774 Ford Motor Co. 702,720 10,892 Kohl's Corp. 158,500 9,675 TJX Cos. Inc. 138,280 9,483 Graham Holdings Co. Class B 9,963 8,605 Ross Stores Inc. 86,100 8,116 * Charter Communications Inc. Class A 48,696 8,114 * Fossil Group Inc. 67,756 7,503 Starbucks Corp. 89,640 7,355 Omnicom Group Inc. 92,450 7,162 * News Corp. Class A 453,700 7,119 Interpublic Group of Cos. Inc. 337,785 7,016 Gap Inc. 147,296 6,203 Genuine Parts Co. 44,841 4,779 Staples Inc. 252,252 4,571 Macy's Inc. 61,580 4,049 * Liberty Global plc 80,731 3,900 Wynn Resorts Ltd. 25,437 3,784 Target Corp. 44,390 3,370 * Ulta Salon Cosmetics & Fragrance Inc. 24,945 3,189 Whirlpool Corp. 16,186 3,136 * NVR Inc. 2,400 3,061 * Amazon.com Inc. 9,250 2,871 * Dollar General Corp. 37,400 2,644 Newell Rubbermaid Inc. 65,780 2,506 PVH Corp. 18,000 2,307 Mattel Inc. 73,360 2,270 * Mohawk Industries Inc. 14,102 2,191 Johnson Controls Inc. * Dollar Tree Inc. Hasbro Inc. * Liberty Media Corp. L Brands Inc. * Discovery Communications Inc. Class A Goodyear Tire & Rubber Co. * Discovery Communications Inc. * Liberty Ventures Class A * Apollo Education Group Inc. *,^ Sears Holdings Corp. * TripAdvisor Inc. GNC Holdings Inc. Class A * Liberty Broadband Corp. Time Inc. * Kate Spade & Co. Las Vegas Sands Corp. CBS Corp. Class B * Murphy USA Inc. * ITT Educational Services Inc. * Michaels Cos. Inc. * Lee Enterprises Inc. * Liberty TripAdvisor Holdings Inc. Class A VF Corp. CST Brands Inc. * Isle of Capri Casinos Inc. DeVry Education Group Inc. * Sally Beauty Holdings Inc. Service Corp. International * Ascena Retail Group Inc. 92 * Orbitz Worldwide Inc. 84 * 1-800-Flowers.com Inc. Class A 73 * Townsquare Media Inc. Class A 66 * Biglari Holdings Inc. 62 * New York & Co. Inc. 59 * Outerwall Inc. 53 Signet Jewelers Ltd. 53 Harley-Davidson Inc. 46 Big 5 Sporting Goods Corp. 41 * VOXX International Corp. Class A 32 PulteGroup Inc. 31 * Citi Trends Inc. 30 Blyth Inc. 26 * Ruby Tuesday Inc. 25 * Bloomin' Brands Inc. 22 * Tower International Inc. 20 * Aeropostale Inc. 19 * Cooper-Standard Holding Inc. 17 * Barnes & Noble Inc. 16 Lamar Advertising Co. Class A 16 * Regis Corp. 15 Spartan Motors Inc. 13 SeaWorld Entertainment Inc. 11 * Ambassadors Group Inc. 8 * Red Robin Gourmet Burgers Inc. 8 * Under Armour Inc. Class A 7 * FTD Cos. Inc. 3 Ruth's Hospitality Group Inc. 3 * Express Inc. 3 * New Home Co. Inc. 3 * Boyd Gaming Corp. 3 * Carmike Cinemas Inc. 3 * MGM Resorts International 2 * Furniture Brands International Inc.  Consumer Staples (10.0%) Procter & Gamble Co. PepsiCo Inc. Wal-Mart Stores Inc. Coca-Cola Co. CVS Health Corp. Altria Group Inc. Philip Morris International Inc. Dr Pepper Snapple Group Inc. Sysco Corp. Costco Wholesale Corp. Kimberly-Clark Corp. Archer-Daniels-Midland Co. Reynolds American Inc. * Constellation Brands Inc. Class A Avon Products Inc. Kroger Co. ConAgra Foods Inc. Coca-Cola Enterprises Inc. Mondelez International Inc. Class A * Walgreens Boots Alliance Inc. Hershey Co. Tyson Foods Inc. Class A General Mills Inc. Kraft Foods Group Inc. JM Smucker Co. Clorox Co. Safeway Inc. Campbell Soup Co. * Pilgrim's Pride Corp. Keurig Green Mountain Inc. * Rite Aid Corp. * Adecoagro SA Hormel Foods Corp. 95 * Omega Protein Corp. 47 Colgate-Palmolive Co. 9 Energy (6.1%) Exxon Mobil Corp. Chevron Corp. Anadarko Petroleum Corp. Occidental Petroleum Corp. ConocoPhillips National Oilwell Varco Inc. Schlumberger Ltd. EOG Resources Inc. Valero Energy Corp. Phillips 66 Tesoro Corp. Nabors Industries Ltd. Kinder Morgan Inc. Marathon Petroleum Corp. * Southwestern Energy Co. * Cameron International Corp. * Newfield Exploration Co. Baker Hughes Inc. Williams Cos. Inc. Spectra Energy Corp. * FMC Technologies Inc. * Cheniere Energy Inc. * California Resources Corp. EnLink Midstream LLC Ensco plc Class A * WPX Energy Inc. * Pacific Drilling SA CONSOL Energy Inc. * Harvest Natural Resources Inc. 96 * SEACOR Holdings Inc. 81 * TransAtlantic Petroleum Ltd. 58 Aegean Marine Petroleum Network Inc. 29 Halliburton Co. 21 Ocean Rig UDW Inc. 20 * InterOil Corp. 15 Devon Energy Corp. 12 Plains GP Holdings LP Class A 5 North American Energy Partners Inc. 5 * Apco Oil and Gas International Inc. 3 Financials (16.2%) Wells Fargo & Co. JPMorgan Chase & Co. * Berkshire Hathaway Inc. Class B Bank of America Corp. Citigroup Inc. Capital One Financial Corp. American Express Co. Assurant Inc. Goldman Sachs Group Inc. Ameriprise Financial Inc. American International Group Inc. Simon Property Group Inc. Morgan Stanley Navient Corp. Allstate Corp. Travelers Cos. Inc. US Bancorp Aon plc Ventas Inc. Prologis Inc. Progressive Corp. Host Hotels & Resorts Inc. McGraw Hill Financial Inc. Discover Financial Services General Growth Properties Inc. SunTrust Banks Inc. Moody's Corp. Crown Castle International Corp. Health Care REIT Inc. PNC Financial Services Group Inc. Marsh & McLennan Cos. Inc. BlackRock Inc. Intercontinental Exchange Inc. Lincoln National Corp. Weyerhaeuser Co. Public Storage Regions Financial Corp. Legg Mason Inc. BB&T Corp. HCP Inc. Principal Financial Group Inc. Aflac Inc. Unum Group Apartment Investment & Management Co. Class A People's United Financial Inc. Macerich Co. XL Group plc Class A Chubb Corp. Leucadia National Corp. First Horizon National Corp. Plum Creek Timber Co. Inc. Prudential Financial Inc. Equity Residential * Realogy Holdings Corp. Cincinnati Financial Corp. Invesco Ltd. Equity LifeStyle Properties Inc. NASDAQ OMX Group Inc. Retail Properties of America Inc. * Genworth Financial Inc. Class A CME Group Inc. Bank of New York Mellon Corp. Northern Trust Corp. Excel Trust Inc. Kimco Realty Corp. Torchmark Corp. * CBRE Group Inc. Class A Validus Holdings Ltd. Aspen Insurance Holdings Ltd. American Tower Corporation Columbia Property Trust Inc. Spirit Realty Capital Inc. BankUnited Inc. SLM Corp. Symetra Financial Corp. Chimera Investment Corp. CIT Group Inc. * Equity Commonwealth * Forest City Enterprises Inc. Class A AG Mortgage Investment Trust Inc. Healthcare Realty Trust Inc. Washington Prime Group Inc. * NewStar Financial Inc. Voya Financial Inc. Old Republic International Corp. Chatham Lodging Trust Endurance Specialty Holdings Ltd. Apollo Commercial Real Estate Finance Inc. Erie Indemnity Co. Class A Assured Guaranty Ltd. ACE Ltd. ZAIS Financial Corp. Select Income REIT 93 MVC Capital Inc. 92 Inland Real Estate Corp. 77 * FNFV Group 63 KeyCorp 54 Arbor Realty Trust Inc. 53 Parkway Properties Inc. 48 Armada Hoffler Properties Inc. 40 CorEnergy Infrastructure Trust Inc. 34 FelCor Lodging Trust Inc. 29 ProAssurance Corp. 27 BancorpSouth Inc. 25 * Cascade Bancorp 21 First Interstate BancSystem Inc. Class A 19 * Ladder Capital Corp. 18 Southwest Bancorp Inc. 16 Willis Group Holdings plc 13 TFS Financial Corp. 11 Suffolk Bancorp 7 Geo Group Inc. 4 New York REIT Inc. 3 Investors Bancorp Inc. 1 Health Care (15.8%) Johnson & Johnson Pfizer Inc. Merck & Co. Inc. * Gilead Sciences Inc. AbbVie Inc. * Express Scripts Holding Co. Eli Lilly & Co. Bristol-Myers Squibb Co. * Biogen Idec Inc. * Boston Scientific Corp. * Anthem Inc. Cardinal Health Inc. UnitedHealth Group Inc. Cigna Corp. Amgen Inc. Abbott Laboratories * Regeneron Pharmaceuticals Inc. * DaVita HealthCare Partners Inc. * Mylan Inc. * Edwards Lifesciences Corp. Aetna Inc. * Laboratory Corp. of America Holdings CR Bard Inc. McKesson Corp. Humana Inc. Thermo Fisher Scientific Inc. AmerisourceBergen Corp. Class A * Celgene Corp. Allergan Inc. * Vertex Pharmaceuticals Inc. Quest Diagnostics Inc. * HCA Holdings Inc. Stryker Corp. Becton Dickinson and Co. Baxter International Inc. Zimmer Holdings Inc. * VCA Inc. PerkinElmer Inc. Medtronic Inc. Agilent Technologies Inc. Zoetis Inc. * Hospira Inc. * Medivation Inc. * Illumina Inc. * Health Net Inc. * Intuitive Surgical Inc. * Valeant Pharmaceuticals International Inc. * Mallinckrodt plc * Neurocrine Biosciences Inc. Universal Health Services Inc. Class B * BioTelemetry Inc. Omnicare Inc. * AMAG Pharmaceuticals Inc. * Myriad Genetics Inc. * Halyard Health Inc. * Vanda Pharmaceuticals Inc. * Progenics Pharmaceuticals Inc. * Horizon Pharma plc * Celldex Therapeutics Inc. * Dynavax Technologies Corp. * Pain Therapeutics Inc. * Amicus Therapeutics Inc. * TESARO Inc. * Alere Inc. * Puma Biotechnology Inc. * SciClone Pharmaceuticals Inc. * PTC Therapeutics Inc. 83 * XenoPort Inc. 65 * Insmed Inc. 63 * Cytokinetics Inc. 62 * ImmunoGen Inc. 56 * Anacor Pharmaceuticals Inc. 43 * Genocea Biosciences Inc. 42 * ABIOMED Inc. 38 * ARIAD Pharmaceuticals Inc. 27 * Pacific Biosciences of California Inc. 22 * Acorda Therapeutics Inc. 20 * Sunesis Pharmaceuticals Inc. 19 * Durect Corp. 18 * KaloBios Pharmaceuticals Inc. 17 * Eagle Pharmaceuticals Inc. 17 * China Biologic Products Inc. 13 * POZEN Inc. 11 * Vical Inc. 11 * ArQule Inc. 10 Theravance Inc. 10 * Envision Healthcare Holdings Inc. 9 * Targacept Inc. 8 * Tenax Therapeutics Inc. 7 * Celsion Corp. 6 * Inovio Pharmaceuticals Inc. 6 * Intrexon Corp. 6 * Threshold Pharmaceuticals Inc. 4 *,^ GTx Inc. 3 * Discovery Laboratories Inc. 3 * Paratek Pharmaceuticals Inc. 1  Industrials (11.2%) General Electric Co. General Dynamics Corp. Union Pacific Corp. Boeing Co. Lockheed Martin Corp. Illinois Tool Works Inc. Southwest Airlines Co. United Technologies Corp. Pitney Bowes Inc. United Parcel Service Inc. Class B * Tyco International plc Caterpillar Inc. Northrop Grumman Corp. FedEx Corp. 3M Co. Cintas Corp. Danaher Corp. Waste Management Inc. Republic Services Inc. Class A Snap-on Inc. * United Rentals Inc. * Spirit AeroSystems Holdings Inc. Class A Raytheon Co. ADT Corp. Emerson Electric Co. Stanley Black & Decker Inc. Honeywell International Inc. Nielsen NV Pentair plc Ingersoll-Rand plc Norfolk Southern Corp. CSX Corp. Allegion plc L-3 Communications Holdings Inc. Delta Air Lines Inc. CH Robinson Worldwide Inc. Dun & Bradstreet Corp. Allison Transmission Holdings Inc. Precision Castparts Corp. Deere & Co. * AerCap Holdings NV * Verisk Analytics Inc. Class A Dover Corp. Ryder System Inc. Roper Industries Inc. KAR Auction Services Inc. Huntington Ingalls Industries Inc. * United Continental Holdings Inc. * RPX Corp. Masco Corp. MFC Industrial Ltd. * ARC Document Solutions Inc. Babcock & Wilcox Co. * MRC Global Inc. American Airlines Group Inc. Alliant Techsystems Inc. PACCAR Inc. * Spirit Airlines Inc. 91 Federal Signal Corp. 80 * IHS Inc. Class A 57 Civeo Corp. 47 * Norcraft Cos. Inc. 42 Owens Corning 29 * Vectrus Inc. 16 Intersections Inc. 11 Hubbell Inc. Class B 11 Con-way Inc. 7 * WABCO Holdings Inc. 34 4 * Navigant Consulting Inc. 3 * Copart Inc. 69 3 Information Technology (18.6%) Apple Inc. Microsoft Corp. International Business Machines Corp. Hewlett-Packard Co. Intel Corp. * Google Inc. Class A Oracle Corp. Computer Sciences Corp. Fidelity National Information Services Inc. Visa Inc. Class A * Google Inc. Class C Seagate Technology plc Western Union Co. * Micron Technology Inc. MasterCard Inc. Class A * Facebook Inc. Class A Western Digital Corp. Xerox Corp. Accenture plc Class A Texas Instruments Inc. * eBay Inc. Symantec Corp. Cisco Systems Inc. * Fiserv Inc. Harris Corp. QUALCOMM Inc. Intuit Inc. * Electronic Arts Inc. * VeriSign Inc. CA Inc. * Cognizant Technology Solutions Corp. Class A Corning Inc. * Citrix Systems Inc. NVIDIA Corp. * Adobe Systems Inc. Broadcom Corp. Class A Paychex Inc. Total System Services Inc. TE Connectivity Ltd. * F5 Networks Inc. * Autodesk Inc. Motorola Solutions Inc. NetApp Inc. * AOL Inc. EMC Corp. Marvell Technology Group Ltd. Xilinx Inc. * EchoStar Corp. Class A FLIR Systems Inc. * Keysight Technologies Inc. Automatic Data Processing Inc. * NCR Corp. * Zillow Inc. Class A Juniper Networks Inc. InterActiveCorp * Cimpress NV * Genpact Ltd. * Flextronics International Ltd. * CommScope Holding Co. Inc. * Zynga Inc. Class A * FleetCor Technologies Inc. * King Digital Entertainment plc * CoreLogic Inc. Avago Technologies Ltd. Class A * Blackhawk Network Holdings Inc. Class B * Sonus Networks Inc. * MoneyGram International Inc. * Web.com Group Inc. 89 * WebMD Health Corp. 87 * Glu Mobile Inc. 87 * Global Cash Access Holdings Inc. 81 PC-Tel Inc. 79 Altera Corp. 66 Leidos Holdings Inc. 61 * Zebra Technologies Corp. 54 * Ciber Inc. 52 * TeleCommunication Systems Inc. Class A 41 * RealD Inc. 38 * NCI Inc. Class A 29 * XO Group Inc. 20 * Imation Corp. 18 Jabil Circuit Inc. 17 * Tremor Video Inc. 17 Pegasystems Inc. 17 * Veeco Instruments Inc. 7 * Trulia Inc. 5 * Dice Holdings Inc. 4 * Polycom Inc. 1 * MoSys Inc. 1 Materials (3.2%) Monsanto Co. LyondellBasell Industries NV Class A Ball Corp. PPG Industries Inc. Alcoa Inc. Sherwin-Williams Co. Dow Chemical Co. Sealed Air Corp. United States Steel Corp. Air Products & Chemicals Inc. Mosaic Co. Avery Dennison Corp. EI du Pont de Nemours & Co. Bemis Co. Inc. Eastman Chemical Co. Ecolab Inc. Nucor Corp. Valspar Corp. Vulcan Materials Co. * Owens-Illinois Inc. Ashland Inc. Praxair Inc. * Constellium NV Class A Mesabi Trust International Paper Co. * Platform Specialty Products Corp. * Mercer International Inc. FMC Corp. 80 Orion Engineered Carbons SA 71 Innophos Holdings Inc. 70 MeadWestvaco Corp. 62 * Berry Plastics Group Inc. 60 Reliance Steel & Aluminum Co. 49 * Vista Gold Corp. 32 Globe Specialty Metals Inc. 24 Gold Resource Corp. 8 Other (0.1%) SPDR S&P rust Telecommunication Services (2.8%) AT&T Inc. Verizon Communications Inc. CenturyLink Inc. Frontier Communications Corp. * Level 3 Communications Inc. Windstream Holdings Inc. Inteliquent Inc. * Intelsat SA * T-Mobile US Inc. 57 * Premiere Global Services Inc. 16 Utilities (2.9%) PG&E Corp. NextEra Energy Inc. Edison International American Electric Power Co. Inc. Exelon Corp. Entergy Corp. Ameren Corp. CenterPoint Energy Inc. Sempra Energy Dominion Resources Inc. Duke Energy Corp. Public Service Enterprise Group Inc. Southern Co. * Dynegy Inc. FirstEnergy Corp. PPL Corp. TECO Energy Inc. Pinnacle West Capital Corp. ITC Holdings Corp. OGE Energy Corp. Northeast Utilities MDU Resources Group Inc. 21 AGL Resources Inc. 5 Total Common Stocks (Cost $4,894,086) Coupon Temporary Cash Investments (2.4%) 1 Money Market Fund (2.3%) 2,3 Vanguard Market Liquidity Fund 0.126% Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 4 Federal Home Loan Bank Discount Notes 0.068% 1/23/15 4 Federal Home Loan Bank Discount Notes 0.060% 2/3/15 4,5 Federal Home Loan Bank Discount Notes 0.087% 2/6/15 4 Federal Home Loan Bank Discount Notes 0.090% 2/11/15 4,5 Federal Home Loan Bank Discount Notes 0.080% 2/20/15 4,5 Federal Home Loan Bank Discount Notes 0.120% 3/18/15 4,5 Federal Home Loan Bank Discount Notes 0.100% 4/24/15 Total Temporary Cash Investments (Cost $146,423) Total Investments (100.9%) (Cost $5,040,509) Other Assets and Liabilities-Net (-0.9%) 3 Net Assets (100.0%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $828,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.8% and 1.1%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $829,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $5,499,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of December 31, 2014, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks   Temporary Cash Investments  Futures ContractsAssets 1   Futures ContractsLiabilities 1   Total  1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the Growth and Income Fund fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At December 31, 2014, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) S&P 500 Index March 2015 125 64,138 2,507 E-mini S&P 500 Index March 2015 134 13,751 (156) 2,351 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At December 31, 2014, the cost of investment securities for tax purposes was $5,040,509,000. Net unrealized appreciation of investment securities for tax purposes was $1,147,379,000, consisting of unrealized gains of $1,204,293,000 on securities that had risen in value since their purchase and $56,914,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Structured Broad Market Fund Schedule of Investments As of December 31, 2014 Market Value Shares ($000) Common Stocks (99.5%) 1 Consumer Discretionary (12.9%) Home Depot Inc. Walt Disney Co. Comcast Corp. Class A Lowe's Cos. Inc. NIKE Inc. Class B * O'Reilly Automotive Inc. Marriott International Inc. Class A Best Buy Co. Inc. * Murphy USA Inc. Macy's Inc. Cablevision Systems Corp. Class A * Strayer Education Inc. * Madison Square Garden Co. Class A Las Vegas Sands Corp. Royal Caribbean Cruises Ltd. * Tower International Inc. Aramark * Visteon Corp. * Skechers U.S.A. Inc. Class A TJX Cos. Inc. * Chipotle Mexican Grill Inc. Class A * DIRECTV Time Warner Inc. Expedia Inc. Twenty-First Century Fox Inc. Class A Gap Inc. Consumer Staples (8.0%) Altria Group Inc. Costco Wholesale Corp. PepsiCo Inc. Kimberly-Clark Corp. Kroger Co. Archer-Daniels-Midland Co. Dr Pepper Snapple Group Inc. Procter & Gamble Co. Bunge Ltd. * Pilgrim's Pride Corp. Sanderson Farms Inc. Coca-Cola Co. Wal-Mart Stores Inc. Philip Morris International Inc. Cal-Maine Foods Inc. * SUPERVALU Inc. Avon Products Inc. * Seaboard Corp. 51 CVS Health Corp. Energy (7.0%) Exxon Mobil Corp. ConocoPhillips EOG Resources Inc. Valero Energy Corp. Devon Energy Corp. Tesoro Corp. Chevron Corp. Hess Corp. * Kosmos Energy Ltd. Nabors Industries Ltd. * REX American Resources Corp. Occidental Petroleum Corp. Schlumberger Ltd. Financials (18.7%) Wells Fargo & Co. JPMorgan Chase & Co. Goldman Sachs Group Inc. PNC Financial Services Group Inc. Capital One Financial Corp. Travelers Cos. Inc. American Express Co. Ameriprise Financial Inc. * Berkshire Hathaway Inc. Class B Allstate Corp. Everest Re Group Ltd. Voya Financial Inc. Navient Corp. Fifth Third Bancorp Discover Financial Services Reinsurance Group of America Inc. Class A CIT Group Inc. PartnerRe Ltd. Simon Property Group Inc. RenaissanceRe Holdings Ltd. US Bancorp General Growth Properties Inc. Host Hotels & Resorts Inc. Bank of America Corp. RLJ Lodging Trust Omega Healthcare Investors Inc. Ventas Inc. Ryman Hospitality Properties Inc. Hospitality Properties Trust Columbia Property Trust Inc. Citigroup Inc. Geo Group Inc. Retail Properties of America Inc. Weingarten Realty Investors DuPont Fabros Technology Inc. Chambers Street Properties Kimco Realty Corp. Montpelier Re Holdings Ltd. * Walker & Dunlop Inc. SunTrust Banks Inc. Digital Realty Trust Inc. * Springleaf Holdings Inc. Health Care REIT Inc. MidSouth Bancorp Inc. International Bancshares Corp. Health Care (14.2%) Johnson & Johnson Pfizer Inc. * Gilead Sciences Inc. AbbVie Inc. Eli Lilly & Co. * Express Scripts Holding Co. Merck & Co. Inc. * Anthem Inc. Cigna Corp. Cardinal Health Inc. * Edwards Lifesciences Corp. CR Bard Inc. Omnicare Inc. * Centene Corp. * Charles River Laboratories International Inc. Bristol-Myers Squibb Co. Allergan Inc. * Quintiles Transnational Holdings Inc. * Boston Scientific Corp. * Infinity Pharmaceuticals Inc. * Sequenom Inc. PDL BioPharma Inc. Phibro Animal Health Corp. Class A * Alliance HealthCare Services Inc. * Covance Inc. Industrials (10.8%) General Electric Co. Union Pacific Corp. Boeing Co. Lockheed Martin Corp. General Dynamics Corp. Southwest Airlines Co. Northrop Grumman Corp. Illinois Tool Works Inc. * Spirit AeroSystems Holdings Inc. Class A Cintas Corp. * United Rentals Inc. Pitney Bowes Inc. Caterpillar Inc. ^ Greenbrier Cos. Inc. Alaska Air Group Inc. Aircastle Ltd. * AECOM Technology Corp. * United Continental Holdings Inc. * Meritor Inc. SPX Corp. Argan Inc. * CRA International Inc. * PAM Transportation Services Inc. Information Technology (18.2%) Apple Inc. Microsoft Corp. International Business Machines Corp. Hewlett-Packard Co. MasterCard Inc. Class A Texas Instruments Inc. Western Digital Corp. * Electronic Arts Inc. * Take-Two Interactive Software Inc. Computer Sciences Corp. CDW Corp. Booz Allen Hamilton Holding Corp. * ARRIS Group Inc. * Manhattan Associates Inc. Heartland Payment Systems Inc. * Aspen Technology Inc. * RF Micro Devices Inc. * Anixter International Inc. * Google Inc. Class C * Google Inc. Class A * Blackhawk Network Holdings Inc. Science Applications International Corp. * Freescale Semiconductor Ltd. * Advanced Micro Devices Inc. * Sykes Enterprises Inc. Accenture plc Class A Harris Corp. Intel Corp. Broadridge Financial Solutions Inc. * Facebook Inc. Class A EarthLink Holdings Corp. * Glu Mobile Inc. Oracle Corp. Cisco Systems Inc. Lexmark International Inc. Class A * ePlus Inc. * Quantum Corp. * Gartner Inc. DST Systems Inc. * Super Micro Computer Inc. QUALCOMM Inc. MAXIMUS Inc. Materials (3.4%) PPG Industries Inc. Ball Corp. LyondellBasell Industries NV Class A Sherwin-Williams Co. * Stillwater Mining Co. Alcoa Inc. Avery Dennison Corp. CF Industries Holdings Inc. Telecommunication Services (2.5%) Verizon Communications Inc. AT&T Inc. CenturyLink Inc. Utilities (3.8%) American Electric Power Co. Inc. Exelon Corp. Edison International Entergy Corp. PG&E Corp. Vectren Corp. WGL Holdings Inc. Unitil Corp. Total Common Stocks (Cost $421,099) Coupon Temporary Cash Investments (0.6%) 1 Money Market Fund (0.6%) 2,3 Vanguard Market Liquidity Fund 0.126% Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Federal Home Loan Bank Discount Notes 0.060% 2/3/15 4,5 Federal Home Loan Bank Discount Notes 0.100% 4/24/15 Total Temporary Cash Investments (Cost $3,478) Total Investments (100.1%) (Cost $424,577) Other Assets and Liabilities-Net (-0.1%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $322,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.1%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $330,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $200,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued Structured Broad Market Fund using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of December 31, 2014, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks   Temporary Cash Investments  Futures ContractsLiabilities 1   Total  1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At December 31, 2014, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Structured Broad Market Fund Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) S&P 500 Index March 2015 5 2,565 50 E-mini S&P 500 Index March 2015 6 616 (2) 48 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At December 31, 2014, the cost of investment securities for tax purposes was $424,577,000. Net unrealized appreciation of investment securities for tax purposes was $137,846,000, consisting of unrealized gains of $145,409,000 on securities that had risen in value since their purchase and $7,563,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Structured Large-Cap Equity Fund Schedule of Investments As of December 31, 2014 Market Value Shares ($000) Common Stocks (99.8%) 1 Consumer Discretionary (12.5%) Home Depot Inc. Comcast Corp. Class A Lowe's Cos. Inc. Time Warner Inc. NIKE Inc. Class B Delphi Automotive plc * O'Reilly Automotive Inc. Marriott International Inc. Class A Macy's Inc. Best Buy Co. Inc. H&R Block Inc. Cablevision Systems Corp. Class A Expedia Inc. Walt Disney Co. * Chipotle Mexican Grill Inc. Class A Wyndham Worldwide Corp. * DIRECTV * Amazon.com Inc. Comcast Corp. L Brands Inc. * News Corp. Class A Staples Inc. Consumer Staples (9.9%) PepsiCo Inc. Altria Group Inc. Procter & Gamble Co. Costco Wholesale Corp. Kimberly-Clark Corp. Archer-Daniels-Midland Co. Kroger Co. Dr Pepper Snapple Group Inc. ConAgra Foods Inc. Avon Products Inc. Wal-Mart Stores Inc. Coca-Cola Co. Philip Morris International Inc. Reynolds American Inc. * Monster Beverage Corp. Clorox Co. CVS Health Corp. Energy (8.0%) Exxon Mobil Corp. Chevron Corp. Anadarko Petroleum Corp. EOG Resources Inc. Valero Energy Corp. Tesoro Corp. Nabors Industries Ltd. National Oilwell Varco Inc. * Newfield Exploration Co. * FMC Technologies Inc. Schlumberger Ltd. * Southwestern Energy Co. Financials (16.4%) Wells Fargo & Co. JPMorgan Chase & Co. Citigroup Inc. Goldman Sachs Group Inc. Morgan Stanley Capital One Financial Corp. Travelers Cos. Inc. Allstate Corp. Discover Financial Services Ameriprise Financial Inc. US Bancorp Navient Corp. Assurant Inc. * Berkshire Hathaway Inc. Class B Bank of America Corp. * Berkshire Hathaway Inc. Class A 11 Health Care REIT Inc. Ventas Inc. General Growth Properties Inc. Weyerhaeuser Co. PNC Financial Services Group Inc. Lincoln National Corp. AvalonBay Communities Inc. Prologis Inc. Apartment Investment & Management Co. Class A Iron Mountain Inc. Simon Property Group Inc. Chubb Corp. Moody's Corp. 48 Health Care (15.0%) Johnson & Johnson * Gilead Sciences Inc. Pfizer Inc. AbbVie Inc. Bristol-Myers Squibb Co. * Express Scripts Holding Co. Eli Lilly & Co. * Anthem Inc. Aetna Inc. Cardinal Health Inc. Zoetis Inc. * Edwards Lifesciences Corp. * Boston Scientific Corp. CR Bard Inc. * Biogen Idec Inc. Merck & Co. Inc. Allergan Inc. AmerisourceBergen Corp. Class A Amgen Inc. * Mylan Inc. * Hospira Inc. UnitedHealth Group Inc. 61 Industrials (9.9%) General Electric Co. Union Pacific Corp. Boeing Co. Lockheed Martin Corp. Caterpillar Inc. General Dynamics Corp. Illinois Tool Works Inc. Southwest Airlines Co. Cintas Corp. Pitney Bowes Inc. * United Rentals Inc. 3M Co. Allegion plc PACCAR Inc. CH Robinson Worldwide Inc. United Technologies Corp. 21 Information Technology (18.9%) Apple Inc. Microsoft Corp. Intel Corp. International Business Machines Corp. Hewlett-Packard Co. Accenture plc Class A * Google Inc. Class C MasterCard Inc. Class A Western Digital Corp. * Fiserv Inc. * Electronic Arts Inc. Harris Corp. Computer Sciences Corp. Western Union Co. * Google Inc. Class A Intuit Inc. * Facebook Inc. Class A Seagate Technology plc Texas Instruments Inc. * F5 Networks Inc. * Cognizant Technology Solutions Corp. Class A Oracle Corp. Cisco Systems Inc. NVIDIA Corp. Visa Inc. Class A QUALCOMM Inc. Symantec Corp. Materials (3.7%) PPG Industries Inc. LyondellBasell Industries NV Class A Alcoa Inc. Ball Corp. Avery Dennison Corp. United States Steel Corp. Sherwin-Williams Co. Telecommunication Services (1.8%) AT&T Inc. Verizon Communications Inc. Frontier Communications Corp. Utilities (3.7%) Exelon Corp. American Electric Power Co. Inc. Edison International PG&E Corp. Entergy Corp. Public Service Enterprise Group Inc. Consolidated Edison Inc. Total Common Stocks (Cost $436,735) Coupon Temporary Cash Investments (0.3%) 1 Money Market Fund (0.3%) 2 Vanguard Market Liquidity Fund 0.126% Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 3,4 Federal Home Loan Bank Discount Notes 0.070% 3/27/15 Total Temporary Cash Investments (Cost $1,805) Total Investments (100.1%) (Cost $438,540) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.1%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 Securities with a value of $100,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of Structured Large-Cap Equity Fund trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of December 31, 2014, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks   Temporary Cash Investments  Futures ContractsLiabilities 1   Total  1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At December 31, 2014, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: Structured Large-Cap Equity Fund ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index March 2015 8 821 — S&P 500 Index March 2015 1 513 21 21 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At December 31, 2014, the cost of investment securities for tax purposes was $438,540,000. Net unrealized appreciation of investment securities for tax purposes was $109,138,000, consisting of unrealized gains of $117,238,000 on securities that had risen in value since their purchase and $8,100,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD QUANTITATIVE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 18, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD QUANTITATIVE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 18, 2015 VANGUARD QUANTITATIVE FUNDS /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: February 18, 2015 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 22, 2014 see file Number 2-17620, Incorporated by Reference.
